DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. [EP 1 211 560, provided by Applicant] in view of Yokomatsu [US 4,749,283].
For claims 1-3, Tanaka teaches an object stage bearing system (see Figs. 1 and 5) comprising: an object stage (17); 
a hollow shaft (8) connected to the object stage (connected by elements 5, 8, 11 to stage 17); and 

a gas bearing (air pad 51) disposed along an inner wall of the in-vacuum gas bearing assembly and disposed along an external wall of the hollow shaft (see Fig. 5); 
a scavenging groove (venting ring 52) disposed along the inner wall such that the scavenging groove is isolated from the gas bearing using a first assembly wall (surface of inner wall separating 51 and 52, see Fig. 5); and 
a vacuum groove (vacuum guard rings 53 and 55) disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove and the gas bearing.
Tanaka fails to show how the inherent and necessary air supply line connected to pad 51 and the inherent and necessary exhaust lines connected to exhaust rings 52-55 are provided within the body of member 9 such that the scavenging groove is isolated from the gas bearing using a first assembly wall disposed around the gas bearing and along an outer wall of the hollow shaft; and the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove and along the outer wall of the hollow shaft, wherein the second assembly wall is formed as a separate wall from the first assembly wall.
Yokomatsu teaches in Fig. 4 a similar air bearing configuration to the air bearing as taught by Tanaka, except that the air bearing as taught by Yokomatsu is rotary device.
Yokomatsu teaches the scavenging groove (40a and 40b, see Fig. 4) is isolated from the gas bearing (36-38) using a first assembly wall (wall delineated by the passage means 41 extending to exhaust portions 40a-40b) extends to the inner wall that is outside of the gas bearing 

    PNG
    media_image1.png
    341
    651
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the walls between the pads and each of the grooves as taught by Yokomatsu in the construction of the linear air bearing as taught by Tanaka, thereby providing the wall assemblies that are disposed around in the respective gas bearing and 
The examiner notes that in the combination above that the exhaust ports 40a-40b that are connected to atmosphere as taught by Yokematsu correspond to the scavenging grove 52 that is connected to atmosphere as taught by Tanaka. The single line configuration of exhaust passage means 41 connected to ports 40a-40b as taught by Yokematsu forms the exhaust line for the groove 52 as taught by Tanaka in the combination and would result in a wall assembly that is around the air pad 51, thereby meeting the claim limitation. Exhaust port 40c that is connected to vacuum pump 45 as taught by Yokematsu correspond to the ring 53 that is connected to vacuum as taught by Tanaka. In a similar manner as described for the exhaust passage means 41 above, the exhaust passage means 44, in the combination, would result in a further wall assembly that is around the air pad 51 and groove 52, thereby meeting the claim limitation.
For claims 4, 9, and 14, Tanaka teaches the gas bearing is an air bearing (air pads 51, see [0050]).
For claims 5, 10, and 15, Tanaka teaches the scavenging groove surrounds the gas bearing on one axial side (surrounding each air pad 51 are, in sequence, a respective atmospheric-venting guard ring 52, a respective low-vacuum guard ring 53, see [0050] and Fig. 5).
For claims 6, 11, and 16, Tanaka teaches the scavenging groove surrounds the gas bearing on both axial sides (surrounding each air pad 51 are, in sequence, a respective 
For claims 7, 12, and 17, Tanaka teaches the vacuum groove surrounds the scavenging groove on one axial side (surrounding each air pad 51 are, in sequence, a respective atmospheric-venting guard ring 52, a respective low-vacuum guard ring 53, see [0050] and Fig. 5).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Yokomatsu is relied upon to teach the specifics of the salient amended subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882